President.
-The statute lajw, vol. 14, page 359, authorizes us to permit any defect in process or pleadings to be amended “ before a writ of error be brought,” upon such conditions as may be prescribed. Having the power, therefore, to grant this motion, the time when it is made can only affect the conditions to be prescribed. Let the declaration be amended, on the plaintiff paying the costs which have accrued since filing it, and consenting to proceed in the trial, or continue the cause, at the election of the defendant.
Continued.